 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 1 of 7 Pageid#: 594



                                                                         AUG 19 2021
               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        DANVILLE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 4:10CR00010
                                               )
v.                                             )     OPINION AND ORDER
                                               )
DARYL WENDELL BARLEY,                          )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )


      Kari K. Munro, Assistant United States Attorney, Roanoke, Virginia, for
United States; Daryl Wendell Barley, Pro Se Defendant.

      Defendant Daryl Wendell Barley, sentenced by the late Senior District Judge

Jackson L. Kiser in 2011, has moved for a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-

391, § 603, 132 Stat. 5194, 5239 (2018). He contends that if he were sentenced

today, he would receive a significantly shorter period of imprisonment than that

which he is currently serving. Because I find that he has not established an

extraordinary and compelling reason to reduce his sentence, I will deny the motion.

                                         I.

      The defendant was sentenced by judgment entered February 4, 2011, to 292

months imprisonment. He is currently incarcerated at FCI Butner Medium II and

has a projected release date of September 23, 2027. He contends that his prior state
 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 2 of 7 Pageid#: 595




conviction of felony possession of cocaine would no longer support an enhanced

sentence pursuant to 21 U.S.C. § 851 because of a subsequent change in the law.

      Investigators in this case used a confidential informant to conduct a controlled

purchased of cocaine base. The informant had told investigators that he or she had

been purchasing 250 grams of cocaine per month from Barley and that in one

transaction, Barley had traded the informant cocaine in exchange for a handgun. A

consent-based search of Barley’s girlfriend’s car, which he had been driving,

revealed a loaded semi-automatic pistol under the front passenger seat, $28,122 in

cash, and three bags of powder cocaine.

      Barley pled guilty pursuant to a written plea agreement to one count of

distribution of more than fifty grams of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A), and one count of possession with intent to distribute

cocaine powder, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).              The

government filed a notice of enhanced punishment based on a prior drug trafficking

conviction.   Barley stipulated in his plea agreement that he should be held

responsible for 361.7 grams of powder cocaine and 61.7 grams of cocaine base. The

parties jointly recommended a sentence of 240 months.

      Six days before the sentencing hearing, Barley’s bond was revoked because

he had been dealing drugs while awaiting sentencing. Danville police officers had

found Barley with counterfeit $100 bills, a significant amount of cash, digital scales,


                                          -2-
 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 3 of 7 Pageid#: 596




and cocaine residue on the scales and in a microwave in the residence where Barley

was located, along with two bags of marijuana. The government recommended a

sentence outside the terms of the plea agreement because of Barley’s breach. This

recommended sentence was based on consideration of historical drug weight

(specifically, the 250 grams of cocaine per month purchased by the confidential

informant prior to the controlled buys). The court accepted the government’s request

and sentenced Barley to 292 months each on Counts Two and Three, to be served

concurrently, a sentence at the low end of his guideline range of 292 to 365 months.

      Barley appealed. The Fourth Circuit dismissed the appeal, finding that Barley

had breached the plea agreement by selling drugs while on pretrial release, allowing

the government to seek a sentence based on a higher drug quantity than stipulated,

and thus, the plea agreement’s appeal waiver was enforceable. United States v.

Barley, 452 F. App’x 278, 280 (4th Cir. 2011) (unpublished).

      Barley moved for a reduction in his sentence under the Fair Sentencing Act

(FSA 2010). The court denied the motion, stating, “Defendant was sentenced under

the provisions of Amendment 750; therefore, no further reduction is authorized.

Moreover, Defendant was subject to a mandatory minimum sentence which was

unaffected by the Amendment.” Order, May 1, 2012, ECF No. 86. On April 21,

2015, the court reduced Barley’s sentence by 52 months pursuant to Amendment

782, giving him a total sentence of 240 months imprisonment. Order, ECF No. 111.


                                        -3-
 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 4 of 7 Pageid#: 597




      On February 19, 2020, Barley moved for a sentence reduction under the First

Step Act (FSA 2018). The court granted Barley’s motion and reduced his sentence

by 10 months, to 230 months. Order, May 18, 2020, ECF No. 122; see also ECF

Nos. 121, 130. Barley appealed, hoping for a larger reduction, but the Fourth Circuit

affirmed. United States v. Barley, 831 F. App’x 629 (4th Cir. 2020) (unpublished).

Barley has filed a petition for writ of certiorari with the Supreme Court.

                                         II.

      The governing statute provides that a sentence may be reduced if

“extraordinary and compelling reasons warrant such a reduction” and the reduction

“is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not

issued any applicable policy statements after the statute was amended by the First

Step Act in 2018. Although I may not reduce the defendant’s sentence pursuant to

a non-retroactive change in sentencing law, the Fourth Circuit has held in United

States v. McCoy, 981 F.3d 271, 284, 286 (4th Cir. 2020), that when deciding a

compassionate release motion, a district court may consider any extraordinary and

compelling reason raised by the defendant, including the length and disparateness of

the sentence.

      When Barley was originally sentenced, a prior “felony drug offense” qualified

him for an enhanced sentence under § 851. See United States v. Thomas, 810 F.


                                         -4-
 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 5 of 7 Pageid#: 598




App’x 207, 208 (4th Cir. 2020) (unpublished). A “felony drug offense” is defined

to include “an offense that is punishable by imprisonment for more than one year

under any law . . . that prohibits or restricts conduct relating to narcotic drugs.” 21

U.S.C. § 802(44). The FSA 2018 replaced the statutory phrase “felony drug offense”

with “serious drug felony.” Thomas, 810 F. App’x at 208. To constitute a “serious

drug felony,” a defendant must have served more than 12 months in prison for the

prior offense, and his release from imprisonment must have occurred within 15 years

of when he committed the offense for which he is being sentenced. 21 U.S.C.

§ 802(57).

      Barley contends that the offense underlying his § 851 enhanced sentence does

not qualify as a “serious drug felony.” Therefore, if he were sentenced today, he

argues that he would receive a shorter sentence. Barley asserts that this alleged

disparity constitutes an extraordinary and compelling reason justifying a sentence

reduction under the compassionate release portion of the FSA 2018.

      The prior felony conviction on which the government relied in seeking the

enhanced sentence was felony possession of cocaine, for which Barley was

sentenced on January 5, 1998, in Danville, Virginia, Circuit Court. Notice of

Enhanced Punishment, ECF No. 35. The Presentence Investigation Report (PSR)

indicates that Barley was sentenced to “one year jail and one year probation upon

release.” PSR ¶ 30, ECF No. 113. His probation was revoked, however, because he


                                          -5-
 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 6 of 7 Pageid#: 599




“failed to attend substance abuse classes as instructed and tested positive for

marijuana.” Id. He was then sentenced to two years imprisonment followed by one

year probation. Barley’s prior conviction, therefore, does satisfy the requirements

of a “serious drug felony,” as he was ultimately incarcerated for more than 12 months

as punishment for the state felony possession of cocaine. Thus, contrary to Barley’s

assertion, there is no disparity in his sentence due to a change in the law, and he has

established no extraordinary and compelling reason for relief.

      Even if he had established a gross disparity, however, I would deny Barley’s

motion. In exercising my discretion under § 3582(c)(1)(A)(i), I must consider the

principles set forth in United States v. Kibble, 992 F.3d 326 (4th Cir. 2021), including

the factors described in 18 U.S.C. § 3553(a), to the extent they are applicable.

      Barley notes that he has served more than ten years of his sentence and has

had only two disciplinary infractions, neither of which was violent. Barley also

represents that he contracted and survived COVID-19 while in prison and that he

has paid his fines, has a sound home plan and job plan, has obtained his general

equivalency diploma, and hopes to attend college or learn a vocational trade.

      While these factors are commendable, they do not outweigh his significant

criminal history and the nature and circumstances of his offense. Barley distributed

a substantial quantity of cocaine base and carried and traded firearms in connection

with drug dealing. He was on a sentence of good behavior from state court when he


                                          -6-
 Case 4:10-cr-00010-JPJ Document 151 Filed 08/19/21 Page 7 of 7 Pageid#: 600




committed the offense in this case. Furthermore, he committed a serious breach of

trust when he sold drugs while on bond.

      I conclude that the §3553(a) factors weigh against reducing the Barley’s

sentence. Because he has not established an extraordinary and compelling reason

for a reduction, and because on balance, the sentencing factors do not favor relief, I

will deny his motion.

                                          III.

      Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3852(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a), and for the reasons stated on behalf of the government, it is ORDERED

that the defendant’s motion, ECF No. 139, is DENIED.


                                                 ENTER: August 19, 2021

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                          -7-
